PER CURIAM:
Charles Webster Ferguson, an inmate of the Montana State Prison, appearing pro se, has filed with this court a petition for a writ of habeas corpus, contending that his civil and constitutional rights have been violated. The gist of petitioner’s complaint is that he is being restrained of his liberty by the prison, not for a crime committed in Montana but alleged crimes committed in the State of Indiana.
In order to ascertain the facts we have examined such records as are available to us. From them it appears that petitioner in October of 1959 entered a plea of guilty to the crime of forcible rape upon a 17 year old girl whom he had abducted from the street in the nighttime. The district court had peti*246tioner examined by a psychiatrist before sentence was imposed and following receipt of the psychiatrist’s report imposed a sentence of ten years in the state prison.
On November 21, 1961, petitioner was paroled. He was charged with violation of his parole on October 23, 1964, and returned to the prison on November 5, 1964. It appears that petitioner had been charged with the commission of certain crimes in the State of Indiana and had fled. He gave himself up in San Francisco, and it appears from the records that he was anxious to return to the Montana prison because of pending charges in Indiana.
At its December, 1964, meeting, according to petitioner, the Board of Pardons directed that he serve to his discharge date and he contends that such action is void, and he makes numerous contentions with respect to the power and authority of the Board of Pardons. We have many times discussed the powers and authority of the Board of Pardons and we see no reason to restate them here. See State ex rel. Herman and Roy v. Powell, 139 Mont. 583, 367 P.2d 553; Petition of Pelke, 139 Mont. 354, 365 P.2d 932; Goff v. State, 139 Mont. 641, 367 P.2d 557.
No merit appearing the application for writ is denied and the proceeding is dismissed.